AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT

              UNITED STATES OF AMERICA
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                    .ruDGMENT IN A C
                                                                                           CO
                                                                                                 8
                                                                                                     T
                                                                                                         CL[:·-:;\
                                                                                                                   NOV 0 7 2018
                                                                                                           ----··-····---c::1:::;·:-;-;:,_·--1·
                                                                                                                     u~_:
                                                                                                                              ---·····-·----..!
                                                                                                     ~lN'Af'. '~:'X§Ji~ lil' c~~'-iJ~~~uNf¢
                                                                                                                                                c- . . . .
                                                                                                                                                    '-!,~~r
                                                                                                                                                              J
                                                                                                                                                              I

                               v.                                   (For Offenses Committed On or After November 1, 1987)
               Juan Carlos ESTRADA OSUNA
                                                                       Case Number:         18CR2583-RAM

                                                                    NORA HIROSAWA
                                                                    Defendant's Attorney
REGISTRATION NO.               68799298


The Defendant:
IZI pleaded guilty to count(s)       I OF THE SUPERSEDING INFORMATION

D was found guilty on count(s)
    after a nlea of not ~uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
Title & Section                   Nature of Offense                                                                                  Number(s)
8 USC 1325                        IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                                                      I




      The defendant is sentenced is provided on page 2 of this judgment

D The defendant has been found not guilty on count( s)
IZI Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

      Assessment : WAIVED
IZI

IZI No fine                   D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                   Nov=bcr5,2018 ~
                                                                   ~mp~~
                                                                   HO~T        A. MCQUAID
                                                                   UNITED STATES MAGISTRATE JUDGE


                                                                                                                            18CR2583-RAM
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Juan Carlos ESTRADA OSUNA                                                Judgment - Page 2 of2
CASE NUMBER:              18CR2583-RAM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at - - - - - - - - A M .                          on - - - - - - - - - - - - - - - - - -
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                                                        to - - - - - - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR2583-RAM
